Notice for Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the limitation, wherein in the commissioning mode, with the first zone designated, the controller is further configured to help the user identify a location of a first one of the two or more first wireless devices that are enrolled in the first zone by sending a command to the first one of the two or more first wireless devices that causes the first one of the two or more first wireless devices to output an audible and/or visual indicator that can be perceived by the user (claim 1) and wherein at least some of the plurality of wireless devices comprises remote dampers, and when in the operational mode, the controller is configured to provide operational instructions to the remote dampers in order to operate the zoned HVAC system in accordance with temperature signals from the wireless remote temperature sensors (claim 20) and wherein in the commissioning mode, with the first zone designated, the controller is further configured to help the user change a first one of the two or more first wireless devices that are enrolled in the first zone from a first state to a second state by sending a command to the first one of the two or more first wireless devices that causes the first one of the two or more first wireless devices to change from the first state to the second state (claim 9), in combination with the other claim elements..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        1/2/21